Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/14/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-3 and 5-15 have been considered and examined.  Claim(s) 4 has/have been canceled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 7/21/2021.

The application has been amended as follows: 

In the claims,
In claim 1 line 5 delete “the support” and INSERT - - a support - -.

In claim 1 line 14 delete “take” and INSERT - - taking - -.
In claim 1 line 15 delete “the strip” and INSERT - - a strip - -.




Allowable Subject Matter
Claims 1-3 and 5-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations the shelf lighting system, wherein the power taking head comprises: a first installation seat, fixedly connected to one end of the strip-shaped housing; a first installation cavity, which is provided on the first installation seat and communicates with the strip-shaped housing; a first conductive circuit board, disposed in the first installation cavity, and electrically connected to the lead wire; and an elastic contact, telescopically arranged on the first installation seat, and one end extends into the first installation cavity and the first conductive circuit board, and the other end extends out of the first installation cavity are not disclosed. 
The closest prior art are Shemitz (USPN 6,270,232) and Ford (US Pub. 2018/0255944). While Shemitz discloses a shelf lighting system (200 luminaire) and Ford discloses a power taking head (156 and/or 158 first and second resilient electrical contact surfaces). Neither Shemitz nor Ford disclose or suggest in summary the power taking head comprises: a first installation seat, fixedly connected to one end of the strip-shaped housing; a first installation cavity, which is provided on the first installation seat and communicates with the strip-shaped housing; a first conductive circuit board, disposed in the first installation cavity, and electrically connected to the lead wire; and an elastic contact, telescopically arranged on the first installation seat, and one end extends into the first installation cavity and the first conductive circuit board, and the other end extends out of the first installation cavity.  
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875